POWELL, P. J.
Preston Landrum was charged in the municipal criminal court of the city of Tulsa with the operation of an automobile over and upon a public highway, naming it, while under the influence of intoxicating liquor. He was tried before the court without a jury, and was found guilty and his punishment fixed at a fine of $44 and costs.
We have carefully examined the information, the evidence and the entire record in the case, as well as the briefs of the attorneys, and find no substantial error. The fourth paragraph of the syllabus in McCarthy v. State, 91 Okla. Cr. 294, 218 P. 2d 387, is applicable in the within case. Further treatment of the proposition argued in brief is not called for.
Ordinarily, in misdemeanor cases, we are not justified by reason of the provision of Tit. 20 O. S. 1951 § 47, in rendering a written opinion in such cases, although the practice has usually been otherwise by reason of the insistance of counsel for persons convicted of crime to have every issue they may raise treated at length, even when the principles of law involved are well settled and all that may be involved is an application of settled law to the facts as disclosed by the record. Thus the delays in disposition of appeals and the volume upon volume of law reports. The statute above, while requiring written opinions in felony cases, as to misdemeanors, states:
“Provided, that the court may, when in its judgment public interest may be subserved, render a written opinion in like manner in misdemeanor cases.”
This statute should be more often adhered to.
The conviction appealed from is affirmed.
JONES and BRETT, JJ., concur.